DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “apparatus for heating smokable material” and “heating device for heating the smokable material” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, the corresponding structure is an apparatus such as that shown in Figure 7, the apparatus 2 having a body 10 defining an interface for co-operating with cartridge 40, a mouthpiece 30, and a heating device 20 which may be a wedge shaped or folded heater 21 (Page 20, line 5 – Page 21, line 19; Figure 7).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to 
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains the phrase “fixedly retained within the chamber” which does not appear to be supported by the originally-filed specification. The phrase “fixedly retained” does not appear in the specification. The specification discloses at Page 9, lines 12-23 that the pouch is attached to the housing by glue, pinning, attached by trapping the pouch between the first and second housing parts, or where the pouch is not attached to the housing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby et al. (WO 2008/029381) in view of Worm et al. (US 2013/0037041).
Claim 1. Oglesby et al. discloses a disposable sachet 1 (pouch) of tobacco 2 for placing in a vaporising chamber of a vaporising device. The vaporising chamber 15 comprises a socket portion 16 which is formed by a cylindrical socket side wall 17 
Oglesby discloses that the “sachet 1 forms a releasable, relatively snug, tight fit in the hollow interior region 22 of the plug portion 18” (Page 18, lines 21-29) and does not teach or suggest that the sachet is “fixedly retained” within the interior of the plug portion.
Worm et al. discloses a smoking article comprising a cartridge with an inhalable substance medium therein. The tubular wall 352 of the inhalable substance medium 350 has opposing terminal ends, the first end 353 being in proximity to the mouth end 315 of the cartridge body 305, and the second end 354 being in proximity to the engaging end 310 of the cartridge body 305. The inhalable substance medium particularly may be attached to the cartridge body at the respective terminal ends of each component. Such attachment may be direct or indirect. For example, the second end 354 of the inhalable substance medium 350 is directly attached to the engaging end 310 of the cartridge 
Worm et al. teaches that attaching the inhalable substance medium 350 to the cartridge body 305 ensures that the inhalable substance medium 350 is suspended within the cartridge body and is maintained therein through tension along the length of the tubular shaped inhalable substance medium originating from the attachments at the first end and second end thereof to the mouth end 315 and engaging end 310, respectively, of the cartridge body ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date to fixedly attach the sachet in the hollow interior region 22 of the plug portion 18 of Oglesby using adhesive or other suitable means, in order to retain the sachet in the plug portion 18 and maintain tension along the length of the sachet as the pointed tip 26 of the heat transfer member 25 is inserted into the sachet 1.
Claims 4 and 5. Modified Oglesby discloses that the sachet 1 comprises a cylindrical side wall 45 (first wall) of an impermeable material (first material) which is impermeable to both the aerosol and the carrier fluid, a first permeable means, which is permeable to air, comprising a first permeable membrane 51 (second material) extends across the upstream opening, and forms an upstream end cap 49 (second wall) through which air is accommodated into the hollow interior region 46. A second permeable means, which is permeable to the aerosol, comprising a second permeable membrane 54 extends across the downstream opening 52 and forms a downstream end cap 53 through which the aerosol is drawn from the hollow interior region 46. The upstream and 
Claim 6. Modified Oglesby discloses that the sachet 1 is fixedly attached in the hollow interior region 22 of the plug portion 18 using adhesive or other suitable means, as taught by Worm et al. (Worm [0071]).
Claim 7. Modified Oglesby discloses that the sachet 1 comprises a cylindrical side wall 45 of an impermeable material (aerosol containment material) which is impermeable to both the aerosol and the carrier fluid (Oglesby Figures 1 and 2; Page 14, line 17 – Page 18, line 29).
Claims 8 and 9. Modified Oglesby discloses that the first and second permeable membranes 51, 54 of the upstream and downstream end caps 49 and 53 are made of similar permeable materials such as a porous paper (nonwoven material) (Oglesby Figure 2; Page 17, lines 25-30). Endcaps of the sachet may be a paper based material or a filter material (Oglesby Page 28, lines 8-15) and alternatively a plastic material for parts of the sachet, including the end caps and/or the sidewalls (Oglesby Pages 23-24), and using a metal gauze (mesh) as the endcap material (Oglesby Page 21, lines 16-19).
Claims 19 and 20. Modified Oglesby discloses that the sachet 1 contains vaporizable constituents including tobacco (Oglesby Abstract; Page 14, line 17 – Page 18, line 29).

	
Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Oglesby et al. (WO 2008/029381). Oglesby discloses the device of claim 1 but does not disclose a second pouch containing a smokable material and defining a second part of the cavity (Figures 9-12). 


Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. Applicant argues that “apparatus for heating smokable material” and “heating device for heating the smokable material” in claim 1 connote sufficient structure to avoid treatment under 112(f). Examiner disagrees, as “apparatus” and “device” do not appear to indicate any particular structure. 
Applicant argues that Oglesby does not disclose the claimed cartridge having a housing and a pouch, or that the pouch is fixedly retained in the chamber of the housing. Applicant states that the plug portion 18 of Oglesby is not actually part of the sachet 1 as required by claim 1. Examiner argues that the plug portion 18 (cartridge) accepts sachet 1 such that the sachet forms an exterior part of the plug portion 18 (cartridge) located at open mouth 24 (cavity) end of the cartridge (figure 10).  

Applicant also argues that the sachet 1 of Oglesby does not disclose a cavity for receiving a heating device, as the heating device 25 is placed in the interior of the sachet, not in a cavity defined by the exterior surface of a cartridge. Examiner argues that the heat transfer member 25 is received in open mouth 24 (cavity) end of plug portion 18 (cartridge). When assembled, heat transfer member 25 is located in a cavity or opening formed by plug portion 18 and sachet 1 (Figure 10). 
Regarding the Worm reference, Applicant argues that Worm does not disclose a pouch and would not be considered by a person of ordinary skill in the art. Examiner argues that Worm teaches inhalable substance medium 350 is substantially tubular shaped and is formed of a wall 352 with an inner surface and an outer surface. As noted above, the substrate wall 352 may be formed substantially of a material that can include the inhalable substance naturally therein (e.g., tobacco paper) or may be formed of any further material (e.g., paper) that can have the inhalable substance and/or the vapor-former or aerosol-former entrained therein ([0066]). 
Applicant also alleges that one of ordinary skill in the art would attach the sachet (cartridge) of Oglesby to the portion 18 of the mouthpiece of Oglesby to form a disposable mouthpiece rather than attach the sachet to a new housing element for 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747